United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2163SI
                                  _____________

IBP, Inc.,                              *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the Southern
      v.                                * District of Iowa.
                                        *
John E. Allis,                          *       [UNPUBLISHED]
                                        *
                   Appellee.            *
                                  _____________

                           Submitted: February 10, 1999
                               Filed: February 18, 1999
                                _____________

Before BOWMAN, Chief Judge, and FAGG and HANSEN, Circuit Judges.
                            _____________

PER CURIAM.

       IBP, Inc. appeals from the denial of IBP's request for a preliminary injunction
in this diversity-based dispute about the enforceability of a non-compete provision
in an employment agreement between IBP and John E. Allis. Having considered the
record and the parties' arguments, we are satisfied the district court appropriately
considered the factors enumerated in Dataphase Sys., Inc. v. C L Sys., Inc., 640 F.2d
109, 114 (8th Cir. 1981) (en banc), and did not abuse its discretion in denying the
requested injunction. Because the parties' submissions show they are thoroughly
familiar with the issues before the court, we believe an extensive discussion about a
non-compete provision that is unique to these parties would serve no useful
precedential purpose. Having rejected IBP's contentions of reversible error, we affirm
without further discussion and remand to the district court for further proceedings.
See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         2–